At a former day of this Court this case was affirmed without a written opinion. A suggestion of error filed *Page 633 
by appellant particularly directs our attention to its instruction No. 3, which is as follows: "The court instructs the jury for the defendant that there can be no recovery of punitive damages in this case."
Our attention is called in this connection to the amount of the verdict in the sum of $1500. We are compelled to construe the verdict as including only actual damages, since no other assumption may be indulged except that the jury obeyed the instruction not to consider punitive damages. Illinois Cent. R. Co. v. Harper, 83 Miss. 560, 35 So. 764, 64 L.R.A. 283, 102 Am. St. Rep. 469; Burns v. Alabama, etc., Railway Co., 93 Miss. 816, 47 So. 640; 3 Am. Jur., Appeal and Error, sec. 951. Adjudged as such the verdict is so excessive as to warrant a reversal. Whether or not the appellee is entitled to punitive damages is not before us and we express no opinion thereon.
The suggestion of error will be sustained and the cause and judgment reversed insofar as it fixes the amount of damages awarded, unless the appellee will enter a remittitur of $1000, in which event the judgment of the court below will be affirmed as to the remainder.
So ordered.